

117 S1707 IS: Audit the Pentagon Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1707IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Sanders (for himself, Mr. Grassley, Mr. Wyden, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo ensure that the Department of Defense achieves a clean audit opinion on its financial statements. 1.Short titleThis Act may be cited as the Audit the Pentagon Act of 2021.2.Department of Defense spending reductions in the absence of an unqualified audit opinionIf during any fiscal year after fiscal year 2022, the Secretary of Defense determines that a department, agency, or other element of the Department of Defense has not achieved an unqualified opinion on its full financial statements for the calendar year ending during such fiscal year—(1)the amount available to such department, agency, or element for the fiscal year in which such determination is made shall be equal to the amount otherwise authorized to be appropriated minus 1.0 percent;(2)the amount unavailable to such department, agency, or element for that fiscal year pursuant to paragraph (1) shall be applied on a pro rata basis against each program, project, and activity of such department, agency, or element in that fiscal year; and(3)the Secretary shall deposit in the general fund of the Treasury for purposes of deficit reduction all amounts unavailable to departments, agencies, and elements of the Department in the fiscal year pursuant to determinations made under paragraph (1).